Title: To George Washington from Benjamin Lincoln, 4 January 1786
From: Lincoln, Benjamin
To: Washington, George



Boston Jany 4h 1786

I have since my return, My Dear General, been looking agreeably to your request, among my young friends to see whether I could find among them one who would answer your purpose as a private Secy &c. &c.—I have at last found a Mr Lear who supports the character of a Gentleman & a schollar—He was educated at Cambridge in this State—Since he left College he has been in Europe & in different parts of this continent—It is said that he is a good master of language, He reads French, and writes an exceeding good letter—That his abilities are surpassed by few and his integrity by none—From the best information I can obtain I am induced to believe that you will find him the man you described.
For a more particular acct of Character and abilities I beg leave to refer you to the inclosed letter from my son to me—he has an intimate knowledge of Mr Lear—If you should now be in want of his services he will by the first opportunity join your Excellencys family.
The Council of the American Academy have had a meeting here this day. Among other communications we had a very interesting one from the Reverend Mr West of Dartmouth a Gentleman of great Abilities and extensive information He wrote on the subject of extracting by a simple machine without the use of fire fresh water from salt—He informed the Academy that he was admitted into the secret by the original inventor of the operation and that they were now attempting some improvements upon it—However thus far they had reduced the

matter to a certainty that three gallons of good fresh water could be extracted from a certain quantity of Sea water (I think a barrel) in seventy or eighty minutes He hoped by some little amendments they were attempting that double that quantity would be produced in the same time—should they never improve upon the present discovery it must be considered as a very important one. With great esteem & regard I have the honor to be My Dear Sir Your Excellencys most Obedent Servant

B. Lincoln

